Citation Nr: 1015981	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for 
posttraumatic stress disorder (PTSD), assigning a 50 percent 
evaluation, effective November 13, 2006.  In November 2007, 
the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in September 2008.

In May 2008, the Veteran submitted a claim of entitlement to 
service connection for depression, secondary to PTSD.  The RO 
sent the Veteran a development letter in May 2008.  However, 
this claim has not yet been adjudicated by RO.  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to May 29, 2008, the Veteran's service-connected 
PTSD was manifested by some short-term memory loss, 
depression, impaired sleep, nightmares two times per week, 
flashbacks one to two times per month, and mild persistent 
re-experiencing, avoidance behavior, and increased arousal.

2.  Since May 29, 2008, the Veteran's service-connected PTSD 
is manifested by depression, lack of socialization, 
occasional suicidal ideation, suspiciousness, obsessive-
compulsive tendencies, short-term memory problems, poor 
concentration, irritability, anger, impaired sleep, 
nightmares, and dissociative flashbacks one time per week.




CONCLUSIONS OF LAW

1.  Prior to May 29, 2008, the criteria for a disability 
rating in excess of 50 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.130, Diagnostic Code 9411 (2009).

2.  From May 29, 2008 to the present, the criteria for the 
assignment of a disability rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in January 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, the January 2007 letter informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and Social Security Administration records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
service-connected PTSD most recently in May 2008.  The 
examiner reviewed the claims file, obtained a history from 
the Veteran, and provided a thorough examination.  Thus, the 
Board finds that the May 2008 examination is adequate for 
determining the disability rating for the Veteran's service-
connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected PTSD since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 50 percent evaluation under 
Diagnostic Code 9411 for his service-connected PTSD.  He 
seeks a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 9411, the General Rating Formula for 
Mental Disorders is used.  The General Rating Formula 
provides that a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

Although PTSD is rated under the General Rating Formula, the 
use of the term "such as" in 38 C.F.R. § 4.130 indicates 
that the listed symptoms are not intended to constitute an 
exhaustive list.  Rather, the symptoms listed under the 
General Rating Formula for Mental Disorders are to serve as 
examples of the type and severity of symptoms or their 
effects that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the symptoms to be considered when rating a 
Veteran's PTSD are not limited to those listed in 38 C.F.R. 
§ 4.130.  Instead, VA shall consider all symptoms of a 
Veteran's PTSD that affect his level of occupational and 
social impairment, including, if applicable, those identified 
in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

As referenced above, the Veteran underwent a VA psychiatric 
examination most recently in May 2008.  At that time, the 
examiner noted the Veteran's complaints of flashbacks, 
depression, limited energy, nightmares, and impaired sleep of 
only 3 to 5 hours a night with daytime naps.  He also noted 
the Veteran's reported PTSD symptoms, including persistent 
re-experiencing, avoidance, and increase arousal, all of 
which affect him to a mild extent.  The examiner observed no 
impairment of thought processes or communications, no 
delusions or hallucinations, normal eye contact and 
interaction, and normal speech.  The Veteran denied suicidal 
or homicidal thoughts, an inability to maintain minimum 
personal hygiene, any obsessive or ritualistic behaviors, 
diagnosable panic attacks, impaired impulse control, or 
notable anxiety.  He reported maintaining part-time 
employment as a plumber and somewhat less than average 
social/interpersonal relationships and recreation/leisure 
pursuits.  The examiner diagnosed the Veteran with chronic, 
mild PTSD and depression not otherwise specified (NOS), and 
assigned him a GAF score of 65.  The examiner also indicated 
that he did not believe that the Veteran's depression NOS was 
related to his service or PTSD.  However, he did not clearly 
identify which symptoms were related to the Veteran's 
depression NOS and which were related to his PTSD.

The Veteran previously underwent a VA psychiatric examination 
in March 2007.  At that time, the examiner noted the 
Veteran's complaints of constant and increased depression, 
somewhat disrupted memory, obsessive-compulsive tendencies, 
anger and irritability, poor concentration and energy level, 
impaired sleep and nightmares, and weekly dissociative 
flashbacks.  The examiner indicated that the Veteran did not 
experience any impairments in thought processes or 
communication or delusions or hallucinations.  The Veteran 
reported suicidal thoughts approximately once per month with 
no hospitalizations or recent suicide attempts.  He also 
indicated that he no longer worked part-time and had few 
friends with limited socialization.  The examiner diagnosed 
the Veteran with chronic, mild to moderate PTSD and moderate 
depression NOS, and assigned him a GAF score of 55.  He 
concluded that the Veteran's PTSD had aggravated his 
depression NOS.

In addition to the VA examinations, the medical evidence of 
record includes several VA psychiatric treatment records.  
These treatment records reflect treatment, including group 
and individual psychotherapy and medication, for PTSD and are 
consistent with the VA examination reports.

The Board notes that there is some discrepancy between the VA 
examination results as to the relationship between the 
Veteran's service-connected PTSD symptoms and nonservice-
connected depression NOS symptoms.  However, as neither 
examiner identified symptoms that were specific only to PTSD, 
the Board will consider all of the Veteran's psychiatric 
symptoms in determining the appropriate disability rating.

Prior to May 29, 2008, the evidence of record does not 
establish that the Veteran's service-connected PTSD warranted 
more than a 50 percent disability rating.  He did not 
experience occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  There is no 
indication that the Veteran experienced obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; spatial 
disorientation; or neglect of personal appearance or hygiene 
to warrant a higher rating of 70 percent.  Rather, the 
evidence indicates that the Veteran's PTSD symptoms were mild 
and that he was able to maintain a two year relationship with 
his girlfriend and to work part-time as a plumber.  Further, 
there is no evidence of more severe symptoms, such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, intermittent ability to perform 
activities of daily living, or disorientation to time or 
place to warrant an even higher rating of 100 percent.  As 
such, a rating in excess of 50 percent for PTSD is not 
warranted for this time period.

From May 29, 2008 to the present, with resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's PTSD warrants an increased rating of 
70 percent.  Specifically, the Veteran's PTSD has resulted in 
occupational and social impairment, with deficiencies in most 
areas, including suicidal ideation, obsessional rituals, and 
near continuous depression, during this period.  Accordingly, 
the Board finds that the Veteran's symptoms more closely 
approximate a 70 percent rating for PTSD from May 29, 2008 to 
the present.

However, although an increased rating of 70 percent is 
warranted, the evidence of record does not reflect 
symptomatology of PTSD that would meet the criteria for an 
even higher rating of 100 percent during this period of time.  
While the evidence demonstrates some occupational and social 
impairment, it does not show total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  There is simply no evidence to 
support an increased rating of 100 percent.  As such, a 
rating in excess of 70 percent under Diagnostic Code 9411 is 
not warranted for the time period of May 29, 2008 to the 
present.

Additionally, the Board notes that there is no indication in 
the evidence of record that the Veteran's symptomatology 
warranted other than the currently assigned staged ratings 
throughout the appeal period.  As such, assignment of 
additional staged ratings is not warranted.  See Fenderson, 
supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in 
excess of 50 percent prior to May 28, 2008, and in excess of 
70 percent from May 29, 2008 to the present, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001)

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the 
evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The rating criteria for the Veteran's currently assigned 
50 percent and 70 percent disability ratings contemplate his 
symptoms, including difficulty concentrating, memory loss, 
depression, sleep impairment, and social and occupational 
impairment.  Further, as the Board must consider any 
additional psychiatric symptoms that the Veteran exhibits, 
even if they are not specifically identified in the rating 
criteria, the Veteran's disability picture is adequately 
contemplated by the rating schedule.  See Mauerhan, supra.  
As such, the threshold issue under Thun is not met and any 
further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is 
not necessary.

In short, the evidence does not support the proposition that 
the Veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.












ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD, prior to May 29, 2008, is denied.

Entitlement to a disability rating of 70 percent for PTSD, 
from May 29. 2008 to the present, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


